Citation Nr: 0500537	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  01-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to December 1970, and from January to February 
1977.  This matter is before the Board of Veterans' Appeals 
(Board) on February 2003 remand from the United States Court 
of Appeals for Veterans Claims (Court) pursuant to the 
Secretary's unopposed motion for remand.  The appeal was 
initiated from a May 2001 decision by the Philadelphia 
Veterans Affairs (VA) Regional Office (RO).  In July 2002 the 
Board denied a rating in excess of 50 percent.  The veteran 
appealed that decision to the Court.  The Court vacated the 
July 2002 Board decision, and remanded the matter for 
readjudication.  In October 2003, the veteran appeared at a 
personal hearing before the undersigned.  In March 2004, the 
Board remanded the case to the RO for additional development.  
The case is now before the Board for further appellate 
review.  


FINDINGS OF FACT

Symptoms of the veteran's PTSD, including depression, sleep 
disturbance, nightmares, intrusive thoughts, anger, 
irritability, anxiety attacks, panic attacks, hypervigilance, 
social isolation, occasional unprovoked outbursts of anger, 
and inability to establish and maintain effective 
relationships, etc., produce social and industrial impairment 
with deficiencies in most areas; total occupational and 
social impairment due to PTSD symptoms is not shown.  


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (Code) 9411 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects substantial compliance with the pertinent 
notice mandates of the VCAA and implementing regulations.  
The RO has obtained service medical records and all 
identified records from postservice medical care providers, 
and has arranged for the examination ordered on remand.  
There is no indication that there is any relevant evidence 
outstanding, and development appears complete to the extent 
possible.  Regardless, as the veteran is not prejudiced by 
the determination below, there is no need to dwell on the 
impact of the VCAA on this claim.  

Background

Essentially, the veteran contends that the symptoms of his 
PTSD are of such severity that a rating in excess of 50 
percent is warranted.  At the October 2003 hearing, the 
veteran reported that he was taking Valium and at least three 
other medications to alleviate his PTSD symptoms.  He 
testified that the sedative effects of the medication caused 
him to be fired from a prior job as a truck driver.  He 
reportedly lost many jobs because of PTSD-related anxiety 
attacks.  He stated that he had a very difficult time working 
around other people and being near crowds.  He was working as 
a delivery truck driver because he preferred being on the 
road by himself.  He did not friends, and he trusted only 
family members.  He complained that he does not sleep well 
due to nightmares.  His spouse reportedly told him that he " 
jump[s] up sometimes yelling" from his sleep.  She testified 
that he lived a very isolated existence, and she never knew 
what mood or temperament he is in.  He became angry and upset 
for no apparent reason, and "he can be real angry and then 
he'll walk away and come back and just be so calm and so 
down.  He don't speak a word then."  She testified that he 
sometimes goes into a "deep depression" and refuses to 
leave his bedroom.  He refuses to join her when she went out 
to socialize.  He stated that he receives outpatient 
treatment for PTSD at a VA medical facility approximately 
every three months.  

On VA examination in July 2004, the veteran reported that 
symptoms of his PTSD, especially anxiety, irritability, and 
depression, had totally impaired his social and occupational 
functioning to a degree where he was unable to perform his 
job as a truck driver.  He complained of recurring and 
intrusive dreams related to his experiences in Vietnam.  He 
stated that hearing a helicopter is enough to make him drive 
his truck off the road "as if he were still running for 
cover."  The veteran's spouse was present at the 
examination, and reported that she often left him alone 
because "the least little thing would set him off."  His 
daughters reportedly try not to "set him off" by calling on 
the telephone.  

Examination revealed that the veteran had a tense, terse, and 
depressed temper.  He spoke his mind readily, but avoided eye 
contact with the examiner.  He took Valium to alleviate his 
PTSD symptoms, but the examiner remarked, "he acts like one 
who never has enough of it to calm down."  The veteran 
denied suicidal or homicidal ideation, and denied 
hallucinations.  He repeatedly stated that he "hates the 
whole human race," and his explanation for that feeling was 
that no one seems to understand what he went though in 
Vietnam.  He complained of racing thoughts.  His insight and 
judgment were poor.  His affect showed a lot of angst, 
turmoil, and distress.  He exhibited poor concentration and 
confused thinking.  The examiner reported that a Minnesota 
Multiphasic Personality Inventory showed "a cry for help."  
It was noted that, like other veterans with PTSD, the veteran 
"just want[s] to let the world know how much turmoil [he 
has].  [The veteran] wants to be heard, and he is not lying 
when he says that everything sets him off."  The veteran 
appeared socially introverted; he tended to turn inward, and 
complained about the way he was treated.  The examiner 
reported that the veteran's "personal and social alienation 
are written across the board," and he appeared "mentally 
confused and has no idea what to do with himself."  Feelings 
of persecution, anger, and hypervigilance were strongly 
endorsed.  It was noted that verbal counseling had not seemed 
to make much difference in his outlook toward other people or 
toward life.  The examiner reported that the veteran's family 
was supportive, "and that seems to be the only good thing 
working for him."  The diagnosis, in pertinent part, was 
severe PTSD with depression, with severe psychosocial 
stressors.  The Global Assessment of Functioning (GAF) score 
was 49.  

VA outpatient treatment records dated through August 2004 
show follow-up treatment the veteran has received for PTSD.  
PTSD symptoms consistently shown in the records include 
depressed mood and affect, sleep disturbance, nightmares and 
flashbacks, anxiety attacks, and panic attacks (usually 
triggered by the sound of helicopters).  The outpatient 
records show that medications prescribed to alleviate his 
PTSD symptoms have included Prozac, Valium, clonazepam, 
diazepam, venlafaxine, effexor, and olanzapine.  The records 
further indicate that the veteran continues to work under the 
risk of falling asleep while driving due to the sedative 
effects of the prescribed medications.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.
A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The competent evidence of record, particularly the reports of 
the most recent VA examination in July 2004, along with the 
rest of the recent evidence (to include VA outpatient records 
dated through August 2004 and testimony at the October 2003 
hearing), reasonably establishes that the veteran's PTSD 
symptoms, including depression, sleep disturbance, 
nightmares, intrusive thoughts, anger, irritability, anxiety 
attacks, panic attacks, hypervigilance, social isolation, 
occasional unprovoked outbursts of anger, and inability to 
establish and maintain effective relationships, etc., produce 
occupational and social impairment with deficiencies in most 
areas.  Consequently, a 70 percent rating is warranted.  

The record does not show that the veteran has total 
occupational and social impairment due to PTSD symptoms.  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name are not shown.  
Hence, a 100 percent rating is not warranted.  


ORDER

A 70 percent rating is granted for PTSD, subject to the 
regulations governing payment of monetary awards.


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


